Yeager, J.,
dissenting.
I feel that I must dissent from the majority opinion. It appears to me that the majority opinion on its face discloses a failure to recognize rights which have been recognized as fundamental under common law, under constitutional processes, under the statutory law of this land, and under unbroken legal interpretation in all common-law jurisdictions ever since the abandonment of the practice of trial of those charged with crime by a jury composed of men from the vicinity who had a familiarity with the facts of the case.
I do not need to point to authority for the statement that every one charged with a crime is constitutionally entitled to a trial by jury. I do not need to point to authority to say that the trial must be fair. And no more do I need to point to authority to say that in legal and constitutional contemplation it cannot be said that there was a fair trial unless the trial was had to a jury composed of jurors qualified to serve.
These propositions are not mere concepts but are bulwarks of our judicial system and of democratic processes and may never properly be lightly regarded or cast aside. It appears to me that they have been cast aside by the majority opinion in this case.
*46In this case, as pointed out in the majority opinion, Pearl Sarver was called as a prospective juror and on her voir dire examination she disclosed that she had been a juror in the case of Skelton v. State, ante p. 30, 26 N. W. 2d 378, and that in that case she had joined in a verdict of guilty. In that case Skelton was charged and tried for complicity in the crime for which Bufford was tried in this case. The defendant herein challenged her right to serve as a juror in this case on account of disqualification brought about by service as a juror in that case. The challenge was overruled by the trial court. Whether she served in this case or was removed by a peremptory challenge we do not know. On this question the record is silent. Five other prospective jurors who had served as jurors in Skelton v. State, supra, were called but the objection made to Pearl Sarver was not made as to them. One of the five is known to have served. This one was R. H. Eigenberg. He was the foreman and signed the verdict.
The majority opinion points out unequivocally that these six were disqualified to serve as jurors in this case.
It appears to be the opinion of the majority that since it is not made to appear that Pearl Sarver did serve the overruling of the challenge to her is not available here, and that since there was no challenge to Eigenberg his disqualification must be considered as having been waived.
To my mind this is both technical and fallacious. It is technical in that it is an exaction of a known futility. After the defendant had challenged one prospective juror and had a negative response at the hands of the court what basis except a technical one could there be for further challenge to other prospective jurors on the same ground? We no longer adhere to the rule requiring repeated objection to evidence of the same kind. Should we be more technical when lives and liberties are involved than in the determination of personal or property rights? I don’t think so.
*47The decisions of courts ought to respond to reason except only where constitutionally or legislatively inhibited. There is no constitutional or legislative inhibition here. It is known that a disqualified juror sat in this case. It is known that one with like disqualification was challenged and the challenge was overruled. In this light can it reasonably be said that this defendant had a trial to an impartial jury? I submit that it cannot be so said.
To support my contention I set forth here something which was quoted with approval in the majority opinion from Seaton v. State, 106 Neb. 833, 184 N. W. 890:
“ ‘ * * * where a juror has participated in a verdict of guilty against another person charged with the same offense, growing out of the same transaction, and necessarily to some extent depending upon the same evidence, he has, in some degree at least, prejudged the defendant. See Jacobs v. State, 1 Ga. App. 519, wherein this court said: “It is the duty of a trial court to see that defendants in criminal cases are tried by a jury such that not even the suspicion of bias (leaning) or prejudice (prejudgment) can attach to any member thereof.” Unless the jury be absolutely impartial, the jury system’becomes an “awkward instrument of justice,” and the constitutional guaranty that “every person charged with an offense against the laws of this state * * * shall have a public and speedy trial by an impartial jury” * * * is worthless.’ ” See McKay v. State, 6 Ga. App. 527.
I fail to see how this court can say that unless the jury be absolutely impartial, the jury system becomes an awkward instrument of justice, and the constitutional guaranty that every person charged with an offense against the laws of this state shall have a public and speedy trial by an impartial jury is worthless, and at the same time say that the defendant’s rights were properly safeguarded in this case.
And again, upon whom does the duty devolve to protect the rights of defendants in criminal cases? For the *48answer to this question we need not look beyond the case of Seaton v. State, supra, and the quotation from it contained in the- majority opinion and in this dissent. There it was said by quotation from Jacobs v. State, 1 Ga. App. 519: “It is the duty of a trial court to see that defendants in criminal cases are tried by a jury such that not even the suspicion ■ of bias (leaning) or prejudice (prejudgment) can attach to any member thereof.” It was the duty of the trial court under the clear circumstances of this case and under this authority to see to it that this defendant had a trial to a fair and impartial jury, and no amount of discussion of waiver or failure to further object by counsel for defendant can wipe out the failure of the trial court to accord to the defendant his constitutionally guaranteed right to- a trial by a fair and impartial jury. And no more may this court be properly blinded to this failure of this guaranty. The conviction should be reversed and the cause remanded for a new trial to an impartial jury.